Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
a. claim 1, in lines 2, 5, and 8, “-” should be deleted.
           b. claim 5, in line 3, “-” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 208713792 U, hereinafter referred to as “Wei”) in view of Bluemcke et al. (DE 102012013893 A1, hereinafter referred to as “Bluemcke”).
Regarding claim 1, Wei teaches a testing device for an airbag module (4), comprising, a support structure (1-6), an airbag module housing, an airbag, the airbag module to be fastened to the support structure, said support structure including a passage (21) for penetration by the airbag (Fig. 1; page 3, lines 13-15: it can be external easily and fast lid 2 is opened and closed, and encapsulated window 21 is offered on outer cover 2, and install for fixing in the two sides of 21 inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 of air bag module); a lid (2) movably fastened to the support structure by fastening means (3, 41, 42, 43) between a closing position in which the lid closes the passage and an open position in which the passage is opened (page 3, lines 13-15; Figs. 1-2; page. 3, lines 2-3: 1, bracket, 2, outer cover, 3, bolt, 4, fixture, 5, baffle, 6, bottom surface, 21, encapsulated window, 41, screw rod, 42, nut, 43, briquetting, 44, crossbeam, 431, air bag bolt, 432, through-hole).  Wei does not specifically teach that  a closure device that closes the lid in the closing position by applying a closing force to the lid, said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position.  However, Bluemcke teaches a closure device that closes the lid in the closing position by applying a closing page 3, line 49- page 4 line1: force sensors may be arranged to transmit the forces occurring during the triggering process of an airbag to a measuring device M).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide a closure device that closes the lid in the closing position by applying a closing force to the lid, said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 2, Wei teaches all the limitation of claim 1.  Wei does not teach that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag. However, Bluemcke teaches that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag (page 4, lines 11-28: by the opening process of the flap 2 angular acceleration of the boom 13 for the cantilever, this yields a kinetic energy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide that an acceleration sensor 
Regarding claim 8, Wei teaches all the limitation of claim 1.  Wei does not teach that the lid is at least partially made of carbon fiber reinforced plastic.  However, Bluemcke teaches that lid is at least partially made of carbon fiber reinforced plastic. (page 3, line 23: carbon fiber reinforced plastic (CFRP)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide that the lid is at least partially made of carbon fiber reinforced plastic in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 9, Wei teaches all the limitation of claim 1.  Wei does not teach that the testing device comprises a high-speed camera. However, Bluemcke teaches that the testing device comprises a high-speed camera (page 3, line 20: high-speed camera).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide that the testing device comprises a high-speed camera in order 
Regarding claim 10, Wei teaches all the limitation of claim 1.  Wei does not teach that the lid is at least partially made of a transparent material.  However, Bluemcke teaches that the lid is at least partially made of a transparent material (page 4, line 20: transparent plate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide that the lid is at least partially made of a transparent material in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 11, Wei teaches all the limitation of claim 1.  Wei does not teach a catchment device for receiving the lid in the open position. However, Bluemcke teaches a catchment device for receiving the lid in the open position (page 4, line 37: catching mechanism).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide a catchment device for receiving the lid in the open position in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, 
Regarding claim 12, Wei teaches all the limitation of claim 1.  Wei does not teach that the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure. However, Bluemcke teaches the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure (page, 3, lines 52-54: at the mounting holes 19 and possibly at other attachment points of the airbag module 4).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bluemcke further in view of Stefan (EP 0849126 B1, hereinafter referred to as “Stefan”).
Regarding claim 3, Wei in view of Bluemcke teaches all the limitation of claim 1.  Wei and Blumcke do not specifically teach that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuringpage 3, lines 13-14: is this Hinged belt slidably held on the bracket, this has the advantage that Force peaks when holding back the cover can be compensated and thereby Favorable power curve arises).  It would have been obvious to one of 
Regarding claim 4, Wei in view of Bluemcke teaches all the limitation of claim 1.  Wei and Bluemcke do not specifically teach that the belt, at least partially, encloses the lid.  However, Stefan teaches the belt, at least partially, encloses the lid (page 3, line 16: this can be further improved by the fact that at least two Hinge straps in a substantially parallel arrangement for holding the lid are used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Bluemcke to include the teaching of Stefan to provide that the belt, at least partially, encloses the lid in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15). 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Bluemcke further in view of Hayashi et al. (US 2012/0074675 A1, hereinafter referred to as “Hayashi”).
Regarding claim 5, Wei in view of Bluemcke teaches all the limitation of claim 1.  Wei and Bluemcke do not specifically teach that a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means. However, Hayashi teach that a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means (para. [0027]: plurality of lid; para. [0081]: the lower lid part 42 is opened (rotated) in the downward direction, i.e., in the opposite direction to the upper lid part 41 about the hinge portion 44 serving as a support point, which is the connection portion to the remaining part of the cover main body part 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Bluemcke to include the teaching of Hayashi to provide a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means in order to provide a plurality of lid parts corresponding to the regions is formed (para. [0006]).
Regarding claim 6, Wei in view of Bluemcke and Hayashi teaches all the limitation of claim 5, in addition, Bluemcke teaches the testing device comprising means for adjusting the closing force (page 4, lines 36-37: the flap 2 can of a corresponding catching mechanism or a deformation element 25 be held in the open end position or at least slowed down). It would have been obvious to one of ordinary skill 
Regarding claim 7, Wei in view of Bluemcke and Hayashi teaches all the limitation of claim 6, in addition, Bluemcke teaches the means for adjusting the closing force comprising at least one magnet acting between the support structure and the closure device (page 4, lines 36-37: in 1 is also behind every boom 13. 14 one on the base plate 1 attached magnet 23. 24 indicated with the boom 13. 14 after opening the flap 2 be held in the final position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei to include the teaching of Bluemcke to provide the means for adjusting the closing force comprising at least one magnet acting between the support structure and the closure device in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858